83,^2. ~o(

                                                    Nov   18,    2015
                                                                                   WCBMBBJH
                                                                              COURToFC1
Texas     Court       of Criminal                                                         30 20!
Appeals at Austin- -
P.O. Box 12308, Capitol Station                                                   .•. &costa, GlSfk
Austin, Texas.-78711-                                                            ADe'

RE: Ex Parte Lemuel I- Quijano;
      Writ of Mandamus No.                     WR-83,912-01,
      Cause No. 1152406-A-



Honorable        Clerk:

        Enclosed please find a letter addressed to the Harris County

District        Clerk's          office.


        This      Honorable                 Court issued an         "Order" directing the 209th

District         Court           of        Harris     County,      to file a response with this

Court      by     having              the     District          Clerk   of Harris County,      submit

the     record         on        (Relators)          11.07,      the said application was filed

in    2012.


        The      (Relator)                 herein     has only received the following doc-

ments :


        a:). State's Proposed Order Designating Issues,
        b)- State's Motion Requesting Desgination of Issues.

        However,            as        of     September 14,         2012.   to this date (Relator)

has     yet      to receive the State's Answer,                         and the State's Proposed

Findings         of     Fact           and     Conclusions          of Law,   and this denied him

his right, to file a "Traverse" response in this habeas proceeding

would      this        Honorable              Court once again assist my person or note

such denial of due course and due process.

       Thank you for your assistance in this matter-

                                                           Sincerely,

                                                            LWHIM X- QviJ^hJQ